DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 , 8 , 9, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taquet et al. (WO2020182620) (hereinafter Taquet).

Regarding claims 1, and 15, Taquet teaches a non-transitory computer readable storage medium storing a bitstream generated by a method, and an image decoding method performed by a decoding apparatus, the method including: 
obtaining image information including adaptive loop filter (ALF) information and prediction-related information from a bitstream (e.g. Fig. 11 and pgs. 116 – 117: depicting and describing that the system obtains image information of a bitstream, the image information including header information and prediction information, wherein the header information includes adaptive loop filter information [see, e.g. pgs. 2 – 4: describing that the header information includes adaptive loop filter information) ; 
deriving prediction samples for a current block based on the prediction-related information (e.g. Fig. 11 and pgs. 116 – 117: depicting and describing that the system derives prediction samples for a current block based on the prediction information) 
generating reconstructed samples based on the prediction samples (e.g. Fig. 11 and pgs. 116 – 117: depicting and describing that the system reconstructs the samples based on the prediction samples); and 
performing an ALF procedure on the reconstructed samples based on the ALF information (e.g. Fig. 11 and pgs. 116 – 117: depicting and describing that the system performs post-filtering, the post filtering including ALF), 
wherein: 
the ALF information includes alternative filter information for a chroma component of the current block (e.g. pgs. 2 – 4: describing that the ALF information includes alternative filter information for a chroma component of the current block); 
an index of an alternative filter applied to the chroma component of the current block is derived based on the alternative filter information (e.g. pgs. 2 – 4: describing that the information includes an index of an alternative filter applied to the chroma component based on the alf information); and 
the ALF procedure is performed on the chroma component of the current block based on the index of the alternative filter (e.g. pgs. 2 – 4: describing that ALF is performed according to the index of the alternative filter).

Turning to claim 2, Taquet teaches all of the limitations of claim as discussed above. Taquet further teaches:
wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block (e.g. pgs. 2 – 4: describing that the alternative filter information includes a number of alternative filters for the chroma component, and coefficient information for the alternative filters for the chroma component, wherein coefficient information necessarily includes absolute value information of coefficients and sign information of coefficients).

Regarding claim 7, Taquet teaches all of the limitations of claim 1 as discussed above. Taquet further teaches:
wherein the image information includes information on ALF clipping, and the information on ALF clipping includes a flag indicating whether clipping is applied to the chroma component of the current block and clipping index information indicating a clipping value (e.g. pgs. 2 – 4: describing that the information includes ALF clipping information, the clipping information indicating whether clipping is applied and clipping index information).

Turning to claim 8, Taquet teaches a video encoding method performed by an encoding apparatus, the method including: 
determining a prediction mode of a current block, and deriving prediction samples based on the prediction mode (e.g. Fig. 10 and pgs. 114 – 116: depicting and describing that the system determines a prediction mode and derives prediction samples based on the prediction mode); 
generating reconstructed samples based on the prediction samples (e.g. Fig. 10 and pgs. 114 – 116: depicting and describing that the system generate reconstructed samples based on the prediction samples); 
performing an adaptive loop filter (ALF) procedure on the reconstructed sample (e.g. Fig. 10 and pgs. 114 – 116: depicting and describing that the system performs post filtering on the reconstructed sample, the post filtering including adaptive loop filtering) ; and 
encoding image information including ALF information and prediction-related information (e.g. Fig. 10 and pgs. 114 – 116: depicting and describing that the system encodes image information including filter information and prediction information), 
wherein: 
the ALF information includes alternative filter information for a chroma component of the current block (e.g. pgs. 2 – 4: describing that the ALF information includes alternative filter information for a chroma component of the current block); and
Application No.: TBADocket No.: 8736.02618.US20 the alternative filter information indicates an index of an alternative filter applied to the chroma component of the current block (e.g. pgs. 2 – 4: describing that the information includes an index of an alternative filter applied to the chroma component based on the alf information).

Regarding claim 9, Taquet teaches all of the limitations of claim 8, as discussed above. Taquet further teaches:
wherein the alternative filter information includes information on a number of alternative filters for the chroma component of the current block, absolute value information of coefficients included in the alternative filters for the chroma component of the current block, and sign information of coefficients included in the alternative filters for the chroma component of the current block (e.g. pgs. 2 – 4: describing that the alternative filter information includes a number of alternative filters for the chroma component, and coefficient information for the alternative filters for the chroma component, wherein coefficient information necessarily includes absolute value information of coefficients and sign information of coefficients).

Turning to claim 14, Taquet teaches all of the limitations of claim 8, as discussed above. Taquet further teaches:
wherein the image information includes information on ALF clipping, and the information on ALF clipping includes a flag indicating whether clipping is applied to the chroma component to which an alternative filter of the current 5Application No.: TBADocket No.: 8736.02618.US20 block is applied and clipping index information indicating a clipping value (Taquet, e.g. pgs. 2 – 4: describing that the information includes ALF clipping information, the clipping information indicating whether clipping is applied and clipping index information)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 4, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taquet et al. (WO2020182620) (hereinafter Taquet) as applied to claims 1 and 8, respectively, above, and further in view of Zhao et al. (US 20160373769) (hereinafter Zhao).

Regarding claims 3 and 10, Taquet teaches all of the limitations of claims 1 and 2, and claims 8 and 9, respectively, as discussed above. Taquet further teaches:
wherein the alternative filter information includes index information of an alternative filter for the chroma component of the current block, the index information of the alternative filter is based on truncated binarization (e.g. pg. 3: describing that the alternative filter information includes index information of an alternative filter for the chroma component, the index information of the alternative filter based on truncated binarization).
Taquet does not explicitly teach:
wherein the truncated binarization is truncated rice binarization.
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Taquet by adding the teachings of Zhao in order to use truncated rice binarization. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows bitstream to be effectively parsed (Taquet, e.g. pg. 3: describing that the use of a truncated binarization allows the bitstream to be effectively parsed).

Turning to claims 4 and 11, Taquet and Zhao teach all of the limitations of claims 1 – 3 and claims 8 – 10, respectively, as discussed above. Taquet does not explicitly teach:
wherein a maximum value (cMax) of the index information of the alternative filter is equal to a value that is one less than the number of alternative filters for the chroma component of the current block, and the truncated rice binarization is performed based on a rice parameter (cRiceParam) value of 0.
Zhao, however, teaches an encoding and decoding method:
wherein a maximum value (cMax) of the index information of the alternative filter is equal to a value that is one less than the number of alternative filters for the chroma component of the current block, and the truncated rice binarization is performed based on a rice parameter (cRiceParam) value of 0 (e.g. par. 225: describing wherein the maximum value of the index information is equal to one less than the number of available indexes, and the truncated rice binarization is performed based on a rice parameter value of 0).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Taquet by adding the teachings of Zhao in order to use truncated rice binarization. One of ordinary skill in the art would have been motivated to make such a modification because the modification allows bitstream to be effectively parsed (Taquet, e.g. pg. 3: describing that the use of a truncated binarization allows the bitstream to be effectively parsed).

Claim(s) 5, 6, 12, and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Taquet et al. (WO2020182620) (hereinafter Taquet) in view of Zhao et al. (US 20160373769) (hereinafter Zhao)as applied to claims 3 and 10, respectively, above, and further in view of Taquet et al., “Non-CE5: Complementary results of tests CE5-3 on Non Linear ALF”, JVET-N0243, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11 14th Meeting: Geneva, CH, March 19-27, 2019, (hereinafter Taquet 2), as cited by applicant.

Regarding claims 5 and 12, Taquet and Zhao teach all of the limitations of claims 1 – 3, and claims 8 – 10, respectively, as discussed above. Taquet does not explicitly each:
wherein: bins of a bin string for the index information of the alternative filter are entropy-encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block.
Taquet 2,however, teaches an encoding and decoding method:
wherein: bins of a bin string for the index information of the alternative filter are entropy-encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block (e.g. section 2.3: describing that index information of the alternative filter are entropy coded based on a CABAC context model, the CABAC context model increment based on the chroma component of the block).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Taquet by adding the teachings of Taquet 2 in order for  bins of a bin string for the index information of the alternative filter are entropy-encoded based on a context model; the context model for the bins of the bin string with respect to the index information of the alternative filter is determined based on a context index increment for the bins; and the context index increment is determined based on the chroma component of the current block. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Turning to claims 6 and 13, Taquet, Zhao, and Taquet 2 teach all of the limitations of claims 1 – 3 and 5, and claims 8 – 10 and 12, respectively, as discussed above. Taquet does not explicitly each:
wherein the context index increment derived when the chroma component of the current block is cb is different from the context index increment derived when the chroma component of the current block is cr.
Taquet 2, however, teaches an encoding and decoding method:
wherein the context index increment derived when the chroma component of the current block is cb is different from the context index increment derived when the chroma component of the current block is cr (e.g. section 2.3: wherein the context index increment for when the chroma component of the block is cb is different from the context index increment when the chroma component of the block is cr).
It therefore would have been obvious to one of ordinary skill in the art to modify the teachings of Taquet by adding the teachings of Taquet 2 in order for  the context index increment derived when the chroma component of the current block is cb is different from the context index increment derived when the chroma component of the current block is cr. One of ordinary skill in the art would have been motivated to make such a modification because the modification improves coding efficiency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANIKA M BRUMFIELD whose telephone number is (571)270-3700. The examiner can normally be reached M-F 8:30 - 5 PM AWS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANIKA M. BRUMFIELD
Examiner
Art Unit 2487



/SHANIKA M BRUMFIELD/Examiner, Art Unit 2487   

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487